DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 6-10 and 21-22) in the reply filed on 10/4/2021 is acknowledged.
Claims 2-5 and 17 have been cancelled.
Claims 21-22 have been added.
Claims 1, 6-16, and 18-22 are pending.
Claims 11-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1, 6-10 and 21-22, drawn to a composition for delivering a vaccine comprising yeast cell wall particle YCWP), a silicate, and exogenous biological material from tumor cell line loaded with YCWP, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/23/2020 and 3/20/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 6-10 and 21-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 10,166,195 in view of Schnurr et al (J Cancer Res 61:6445-6450, 2001).
The instant claims are drawn to a composition/vaccine comprising 1) particle yeast wall particle (YCWP), 2 silicate for coating YCWP and 3) tumor cell line lysate, wherein the biological material loaded YCWP incubated with dendritic cells prior to administration, wherein in the tumor lines including pancreatic cancer cell line.

The claims of U.S. Patent ‘195 are drawn to a method of treating cancer comprising administering a composition comprising i) particle yeast wall particle 

The claims of U.S. Patent ‘195 do not use tumor cell line loaded into YCWP. However, Schnurr et al have successfully replaced cell lysate from tumor tissue with tumor cell line, specifically pancreatic tumor cell lines, wherein the tumor cell line lysate could activate CTL cell detected by IL-12 and IFN-γ production after contacting with DCs (figure 4) and perform the same function as tumor cell lysate from tumor tissues (figure 5-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a composition for delivering a tumor vaccine comprising YCWP loaded with tumor cell line lysate and method of using the composition for treating a cancer with expected result.  One of ordinary skill would have been motivated with reasonably expect success in doing so because of the Patent ‘195 has shown the composition made with YCWP loaded with tumor lysate and method of using the composition and Schnurr et al have shown that the tumor cell line lysate could perform the same function as tumor lysate as vaccine.  One skilled in the art would arrive at current invention without unexpected result.  

2.	Claims 1, 6-10 and 21-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,675,249 in view of Schnurr et al (J Cancer Res 61:6445-6450, 2001).
The instant claims are drawn to a composition/vaccine comprising 1) particle yeast wall particle (YCWP), 2 silicate coating YCWP and 3) tumor lysate from tumor cell line, wherein the biological material loaded YCWP incubated with dendritic cells prior to administration, wherein in the tumor lines including pancreatic cancer cell line.

The claims of U.S. Patent ‘249 are drawn to 
A) composition for delivering vaccine comprising 1) yeast wall particle (YCWP), 2 silicate to modify YCWP and 3) biological material that is tumor lysate. 

B) a method of treating cancer comprising administering a composition comprising the composition of A).
C) a method of producing the composition of A).

The claims of Patent ‘249 encompass biological material from tumor lysate not from cell line.  However, Schnurr et al have successfully replaced cell lysate from tumor tissue with tumor cell line, specifically pancreatic tumor cell lines, wherein the tumor cell line lysate could activate CTL cell detected by IL-12 and IFN-γ production after contacting with DCs (figure 4) and perform the same function as tumor cell lysate from tumor tissues (figure 5-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a composition for delivering a tumor vaccine comprising YCWP loaded with tumor cell line lysate, a method of producing and a method of uing the composition with expected result.  One of ordinary skill would have been motivated with reasonably expect success in doing so because the claims of the Patent ‘249 have shown a composition made with YCWP loaded with tumor lysate and method of producing and treating tumor with the composition and Schnurr et al have shown that tumor cell line lysate could perform the same function as tumor lysate as vaccine.  One skilled in the art would arrive at current invention without unexpected result.



 Conclusion
	No claim is allowed. 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wangner et al (US20140065190) teach a composition comprising yeast cell wall particle (YCWP) loaded with tumor lysate (page 2-3 and examples).  Wangner et al do not teach YCWP coated with silicate and cell lysate from tumor cell lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642